Title: To Thomas Jefferson from James Madison, 15 August 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            
                        
                        The gentleman who brings the inclosed letters recommending him for a public Agency at Martinique, had thought
                            of proceeding to Monticello. He declines it in consequence of his conversation with me on the subject. I have apprized
                            him, that it was not thought proper to give a formal commission in such a case without some formal or positive sanction
                            from the French Govt. He readily enters into the nature of the proceeding, and is willing to go with credentials such as
                            have been given to the Agent for Guadaloupe. The letters in his favor are simply sufficient as vouchers for his personal
                            character, in case you should think proper to cloathe him with a
                            public one. On this point I have authorized
                             tho’ my opinion is that  owing probably to obstructions from the rain which has been excessive. In thirty six hours there
                            fell upwards of 8 inches at least. How much more is uncertain, the vessel measuring it running over each morning when
                            examined. All the mills in this neighborhood have lost their dams. I learn that my little one, which I am about to visit,
                            is among the sufferers.
                        Yrs. with respectful attacht
                        
                            James Madison
                            
                        
                    